Title: To Benjamin Franklin from Thomas Bond, 27 April 1780
From: Bond, Thomas
To: Franklin, Benjamin


My dear Sir
Philadelphia April 27. 1780
The young Gentlemen whom I wish to be so lucky as to be the bearers of this to you, Mr. John Foulke & Mr. George Fox are the sons of our worthy deceased Friends Judah Foulke and Joseph Fox.— They have both had a liberal Education, and are now in the Laudable pursuit of further useful knowledge in Europe: and being desirous of your Advice and Patronage there, have requested me to introduce them to You, which I undertake with Pleasure, as I have no doubt, all your Civilities to them, will meet with the most grateful Acknowledgement, and at the Same time afford you the agreable Opportunity of countenancing & encouraging Merit in your American Children; and directing them to the paths of Public Usefulness.—. Mr. Foulke has deservedly obtained in the Philadelphia University a Diploma of Batchelor of Medicine, where Mr. Fox from Education, Industry & Abilities, was equally Entitled to one in the Arts & may have it when required.
As Nothing can add more to the Wealth, Happiness & Commerce of a Country than the Knowledge of all its Productions, the nature of its Climate & the best Mode of Cultivation, it certainly is a great loss to this vast Continent that Agriculture, Natural History and the Arts, have not been objects of public Attention, amongst us, and as the Knowledge of them is a most delightful & Gentlemanly accomplishment, I have hinted to Mr. Fox, who is a Man of Fortune & Genius and proposes staying some Years in France, that I thought he might do honour to himself, and render very Essential Service to America, by embracing that Opportunity of being introduced to the knowing on these subjects, Especially on Botany, Mines, Fossils, Gardening, Propagation of Fruits, Fermentation of Wine, Beer, Cyder &ac. making Canals, Water Works, Machines &ac. If you find this hint agreable to his Inclination, as you can easily do it, I make no Doubt you will second it properly.— Nature has been very lavish in the distribution of Cold on North America this Winter, it has been the longest & severest, ever known & the most salutary to that part of the Animal Creation, that had Shelter & provision against it, but very destructive to Such as had not. What Effect it has had on Insects, Trees, Plants & Vegetation is yet uncertain. The Philosophical Society will publish an historical Account of it, which will probably be curious & Useful. That Society is incorporated & has a prospect of becoming more Respectable, and have the Materials of Another Volume of Transactions ready for Publication, which is only delayed from the scarcity of Paper. Your Family and Mine are well, & unite in the most Affectionate Compliments, to You with, Sr. your very respectful humble Servt.
T Bond
Doct. Franklin
